UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q [ x ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 26, 2010 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-25150 STRATTEC SECURITY CORPORATION (Exact Name of Registrant as Specified in Its Charter) Wisconsin 39-1804239 (State of Incorporation) (I.R.S. Employer Identification No.) 3333 West Good Hope Road, Milwaukee, WI 53209 (Address of Principal Executive Offices) (414) 247-3333 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESXNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer Accelerated filer Non-accelerated filer(Do not check if a smaller reporting company)Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESNO X Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Common stock, par value $0.01 per share: 3,285,189 shares outstanding as of September 26, 2010 STRATTEC SECURITY CORPORATION FORM 10-Q September 26, 2010 INDEX Part I - FINANCIAL INFORMATION Page Item 1 Financial Statements Condensed Consolidated Statements of Operations and Comprehensive Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6-11 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12-20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 21 Item 4 Controls and Procedures 21 Part II - OTHER INFORMATION Item 1 Legal Proceedings 22 Item 1A Risk Factors 22 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3 Defaults Upon Senior Securities 22 Item 4 [Removed and Reserved] 22 Item 5 Other Information 22 Item 6 Exhibits 22 PROSPECTIVE INFORMATION A number of the matters and subject areas discussed in this Form 10-Q contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These statements may be identified by the use of forward-looking words or phrases such as “anticipate,” “believe,” “would,” “expect,” “intend,” “may,” “planned,” “potential,” “should,” “will,” and “could,” or the negative of these terms or words of similar meaning.These statements include expected future financial results, product offerings, global expansion, liquidity needs, financing ability, planned capital expenditures, management's or the Company's expectations and beliefs, and similar matters discussed in this Form 10-Q.The discussions of such matters and subject areas are qualified by the inherent risks and uncertainties surrounding future expectations generally, and also may materially differ from the Company's actual future experience. The Company's business, operations and financial performance are subject to certain risks and uncertainties, which could result in material differences in actual results from the Company's current expectations.These risks and uncertainties include, but are not limited to, general economic conditions, in particular relating to the automotive industry,consumer demand for the Company’s and its customers’ products, competitive and technological developments, customer purchasing actions, foreign currency fluctuations, costs of operations and other matters described under “Risk Factors” in the Management’s Discussion and Analysis of Financial Condition and Results of Operations section of this Form 10-Q and in the section titled “Risk Factors” in the Company’s Form 10-K report filed with the Securities and Exchange Commission for the year ended June 27, 2010. Shareholders, potential investors and other readers are urged to consider these factors carefully in evaluating the forward-looking statements and are cautioned not to place undue reliance on such forward-looking statements.The forward-looking statements made herein are only made as of the date of this Form 10-Q and the Company undertakes no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances occurring after the date of this Form 10-Q. 2 Item 1Financial Statements STRATTEC SECURITY CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations and Comprehensive Income (In Thousands, Except Per Share Amounts) (Unaudited) Three Months Ended September 26, September 27, Net sales $ $ Cost of goods sold Gross profit Engineering, selling and administrative expenses Recovery of bad debts - ) Income from operations Interest income 23 23 Equity earnings of joint ventures 96 Interest expense – related parties ) ) Other income, net Income before provision for income taxes Provision for income taxes Net income Net (income) loss attributed to non-controlling interest ) 14 Net income attributable to STRATTEC SECURITY CORPORATION $ $ Comprehensive Income: Net income $ $ Change in cumulative translation adjustments, net ) Total other comprehensive income (loss) ) Comprehensive income Comprehensive (income) loss attributed to non-controlling interest ) 14 Comprehensive income attributable to STRATTECSECURITY CORPORATION $ $ Earnings per share: Basic $ $ Diluted $ $ Average shares outstanding: Basic Diluted Cash dividends declared per share $ $ - The accompanying notes are an integral part of these condensed consolidated statements of operations and comprehensive income. 3 STRATTEC SECURITY CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In Thousands, Except Share Amounts) September 26, June 27, ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ $ Restricted cash Receivables, net Inventories- Finished products Work in process Purchased materials Total inventories Other current assets Total current assets Deferred income taxes Investment in joint ventures Loan to joint venture Other long-term assets Property, plant and equipment Less: accumulated depreciation ) ) Net property, plant and equipment $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Loans from related parties Accrued Liabilities: Payroll and benefits Dividend - Environmental reserve Other Total current liabilities Accrued pension obligations Accrued postretirement obligations Shareholders' Equity: Common stock, authorized 12,000,000 shares, $.01 par value, issued 6,917,957 shares at September 26, 2010 and 6,909,357 shares at June 27, 2010 69 69 Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) Less: treasury stock, at cost (3,632,768 shares at September 26, 2010 and 3,633,402 shares at June 27, 2010) ) ) Total STRATTEC SECURITY CORPORATION shareholders' equity Non-controlling interest Total shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated balance sheets. 4 STRATTEC SECURITY CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (In Thousands) (Unaudited) Three Months Ended September 26, September 27, CASH FLOWS FROM OPERATING ACTIVITIES: Net income attributable to STRATTEC SECURITY CORPORATION $ $ Adjustments to reconcile net income to net cash provided by operating activities: Non-controlling interest ) Equity earnings of joint ventures ) ) Depreciation and amortization Foreign currency transaction loss (gain) 31 ) Stock based compensation expense Recovery of bad debts - ) Change in operating assets and liabilities: Receivables 58 ) Inventories ) Other assets ) Accounts payable and accrued liabilities ) Other, net 4 32 Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of additional interest in majority owned subsidiary ) - Purchase of property, plant and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Exercise of stock options and employee stock purchases 13 11 Repayment of loan from related parties ) - Net cash (used in) provided by financing activities ) 11 Foreign currency impact on cash 19 31 NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS Beginning of period End of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Income taxes paid $ $ Interest paid – related parties 54 32 The accompanying notes are an integral part of these condensed consolidated statements of cash flows. 5 STRATTEC SECURITY CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) Basis of Financial Statements STRATTEC SECURITY CORPORATION designs, develops, manufactures and markets automotive access control products, including mechanical locks and keys, electronically enhanced locks and keys, ignition lock housings, latches, power sliding door systems, power life gate systems, power deck lid systems, door handles and other access control relatedproducts for North American automotive customers.We also supply global automotive manufacturers through the VAST Alliance (“VAST ALLIANCE”) in which we participate with WITTE Automotive of Velbert, Germany and ADAC Automotive of Grand Rapids, Michigan.Our products are shipped to customer locations in the United States, Canada, Mexico, Europe, South America, Korea and China, and we provide full service and aftermarket support. The accompanying condensed consolidated financial statements reflect the consolidated results of STRATTEC SECURITY CORPORATION, its wholly owned Mexican subsidiary, STRATTEC de Mexico, and its majority owned subsidiaries, ADAC-STRATTEC, LLC and STRATTEC POWER ACCESS LLC.STRATTEC SECURITY CORPORATION is located in Milwaukee, Wisconsin.STRATTEC de Mexico is located in Juarez, Mexico.ADAC-STRATTEC, LLC and STRATTEC POWER ACCESS LLC have operations in El Paso, Texas and Juarez, Mexico.Equity investments in Vehicle Access Systems Technology LLC (“VAST LLC”) for which we exercise significant influence but do not control and are not the primary beneficiary, are accounted for using the equity method.VAST LLC consists primarily of two wholly owned subsidiaries in China and one joint venture in Brazil.We have only one reporting segment. In the opinion of management, the accompanying condensed consolidated balance sheet as of June 27, 2010, which has been derived from our audited financial statements, and the related unaudited interim condensed consolidated financial statements contain all adjustments, consisting only of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and in accordance with Rule 10-01 of Regulation S-X.All significant intercompany transactions have been eliminated. Interim financial results are not necessarily indicative of operating results for an entire year.The information included in this Form 10-Q should be read in conjunction with Management’s Discussion and Analysis and the financial statements and notes thereto included in the STRATTEC SECURITY CORPORATION 2010 Annual Report, which was filed with the Securities and Exchange Commission as an exhibit to our Form 10-K on September 1, 2010. In January 2010, the Financial Accounting Standard Board (“FASB”) issued guidance that requires reporting entities to make new disclosures about recurring or nonrecurring fair value measurements, including significant transfers into and out of Level 1 and Level 2 fair value measurements and information on purchases, sales, issuances, and settlements on a gross basis in the reconciliation of Level 3 fair value measurements.The guidance is effective for interim and annual reporting periods beginning after December 15, 2009, except for Level 3 reconciliation disclosures that are effective for annual periods beginning after December 15, 2010.We do not expect the disclosure provisions for Level 3 fair value measurements to have a significant impact on our Consolidated Financial Statements. 6 VAST LLC Purchase of Non-Controlling Interest of VAST China Effective November 20, 2009, VAST LLC purchased the remaining 40 percent interest of its two Chinese joint ventures, VAST Fuzhou and VAST Great Shanghai, for $9.6 million.STRATTEC’s share of the purchase price totaled $3.2 million. VAST LLC now owns 100 percent of VAST Fuzhou and VAST Great Shanghai.Initially, a loan of $2.5 million was made from STRATTEC to VAST LLC related to STRATTEC’s share of this transaction.The outstanding loan balance of $1.5 million as of September 26, 2010 is reflected as Loan to Joint Venture in the Condensed Consolidated Balance Sheets included as part of this report.A $2.1 million stand-by letter of credit was issued by VAST LLC, andguaranteed by STRATTEC, related to the remaining amount due on thistransaction. As a result of this purchase, VAST LLC recorded a loss equal to the difference between the purchase price and the carrying value of the non-controlling interest of approximately $1.2 million as a reduction of equity in its consolidated financial statements.STRATTEC’s share of this loss totaled $409,000 and is recorded as a reduction of Capital In Excess of Par Value in the accompanying Condensed Consolidated Balance Sheets. The final payment related to this transaction was made on October 28, 2010 resulting in the cancellation of the stand-by letter of credit, and the associated guarantee by STRATTEC. Fair Value of Financial Instruments The fair value of our cash and cash equivalents, accounts receivable and accounts payable approximate book value as of September 26, 2010 and September 27, 2009.Fair value is defined as the exchange price that would be received for an asset or paid for a liability in the principal or most advantageous market in an orderly transaction between market participants on the measurement date.The following table summarizes our financial assets and liabilities measured at fair value on a recurring basis as of September 26, 2010 (in thousands of dollars): Fair Value Inputs Quoted Prices In Active Markets Observable Inputs Other Than Market Prices Unobservable Inputs Rabbi Trust assets $ $
